Exhibit 10.1

 

Execution Copy

 

LINE OF CREDIT AGREEMENT

 

Line of Credit Agreement (as amended or otherwise modified from time to time,
this “Agreement”), dated as of July 20, 2005, is between GUILFORD
PHARMACEUTICALS INC., a Delaware corporation (the “Borrower”), and MGI PHARMA,
INC., a Minnesota corporation (the “Lender”).

 

The Borrower and the Lender hereby agree as follows:

 

1. Upon the terms and conditions contained herein, the Lender agrees that from
October 1, 2005, until the earlier of (i) December 31, 2005, and (ii)
termination of that certain Agreement and Plan of Merger dated as of July 20,
2005, by and between the Lender, Granite Acquisition, Inc. and the Borrower (the
“Merger Agreement ,” and the date of such termination the “Merger Termination
Date “, and the earlier of (i) or (ii), the “ Advance Termination Date “), at
the Borrower’s request the Lender shall make advances (the “Advances,” and all
such Advances, the “Loan”) to the Borrower in an aggregate amount not to exceed
$18,000,000. The Borrower shall execute a Note, in the amount of $18,000,000
(“Note”) and in the form attached hereto as Exhibit A, evidencing the Loan. The
proceeds of the Advances are to be used solely for the Borrower’s operating
expenses and, in any event, under no circumstances shall proceeds of the
Advances be used to repay or refinance any of Borrower’s existing indebtedness
(excluding trade payables and similar obligations of the Borrower incurred in
the ordinary course of business).

 

2. Each request by the Borrower to the Lender for an Advance will be made not
later than 2:00 P.M. (Central Standard time) one Business Day (as defined below)
prior to the date of such proposed Advance. The Borrower hereby authorizes the
Lender to rely upon the written instructions of any person identifying himself
or herself as an officer of the Borrower who has been disclosed to the Lender in
writing as an authorized officer for such purposes upon any signature which the
Lender believes to be genuine, and the Borrower shall be bound thereby in the
same manner as if such person were authorized or such signature were genuine.
Each request will specify (a) the date on which the Borrower wishes the
applicable Advance to be made (which shall be a day of the year on which banks
are not required or authorized by law to close in the States of Minnesota and
New York (“Business Day”), and (b) the amount of such Advance (which will be in
the amount of $3,000,000 or, if greater, a multiple of $1,000,000). For each
Advance made hereunder, the Lender agrees to make funds available to the
Borrower in same day funds by crediting the account specified by the Borrower
prior to the making of such Advance. Notwithstanding the foregoing, in no event
shall the Lender be obligated to make any requested Advance (w) more than once
every 15 days, (x) if the Borrower’s available cash, cash equivalents,
marketable securities and investments, as reported on its balance sheet in
accordance with generally accepted accounting principles, is $35,000,000 or
greater as of the date of such proposed Advance, (y) at any time when there
exists an Event of Default; or (z) at any time

 



--------------------------------------------------------------------------------

when the Borrower’s representations and warranties hereunder are materially
untrue. Notwithstanding the foregoing, in no event shall the Lender be obligated
to make any requested Advance if such Advance would cause the principal amount
of all Advances theretofore made to exceed (or to further exceed) (x) $6,000,000
with respect to any such Advance requested to be made during the month of
October, 2005, (y) $12,000,000 with respect to any such Advance requested to be
made during the month of November, 2005, and (z) $18,000,000 with respect to any
such Advance requested to be made during the month of December, 2005.

 

3. On the Advance Termination Date, accrued interest on the Loan shall be added
to the principal balance of the Loan. If not due sooner pursuant to the terms
hereof, on December 31, 2006, all amounts owed on the Loan, including principal,
interest and fees shall become immediately due and payable and the Borrower will
repay the outstanding principal balance of the Loan, together with accrued
interest thereon and any other amounts owed hereunder. The Borrower may prepay
the Loan and/or any accrued interest thereon, in whole or in part on any
Business Day without premium or penalty, provided that each partial prepayment
of principal shall be in an amount of at least $1,000,000.

 

4. Except as provided in Section 3 with respect to prepayments of accrued
interest, the Borrower will pay interest on the unpaid principal amount of the
Loan until the Loan is paid in full at a rate equal to fourteen percent (14%)
per annum, payable in arrears on the first (1st) day of each month (commencing
on January 1, 2006) and on the maturity of the Loan. The Borrower also shall pay
interest on any overdue installment of principal from the due date thereof until
paid at an interest rate per annum equal at all times to two percent (2%) per
annum in excess of the interest rate set forth above, which interest shall be
payable upon demand. No provision of this Agreement or the Note shall require
the payment or permit the collection of interest in excess of the rate permitted
by applicable law.

 

5. The Borrower will make each payment (whether in respect of principal,
interest or otherwise) hereunder, irrespective of any right of counterclaim or
set-off, not later than 2:00 P.M. (Central Standard time) on the day when due in
U.S. dollars to the Lender at 5775 West Old Shakopee Road, Suite 100,
Bloomington, Minnesota 55437 in same day funds. All computations of interest
will be made by the Lender on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest is payable. Whenever any payment
hereunder is stated to be due on a day other than a Business Day, such payment
will be made on the next succeeding Business Day, and such extension of time
will in such case be included in the computation of payment of interest.
Principal, interest and fees owed under this Agreement and the Note are payable
in lawful money of the United States of America in immediately available funds.
All payments hereunder or under the Note shall be applied initially against
accrued interest and thereafter in reduction of principal. If the Loan, the Note
or any payment required to be made thereunder is not paid on the due date
(whether at original maturity or following acceleration), the Borrower shall, in
addition to any other rights it may have under this

 

2



--------------------------------------------------------------------------------

Agreement, the Note or applicable laws, have the right to set off the
indebtedness evidenced by the Note against any indebtedness of Lender to the
Borrower.

 

6. This Agreement will become effective on and as of the first date on which the
Lender has received the following, each in form and substance satisfactory to
the Lender in the exercise of its reasonable discretion: (a) a counterpart of
this Agreement duly executed by the Lender and the Borrower; (b) the Note duly
executed by the Borrower; (c) a Security Agreement substantially in the form
attached as Exhibit B (the “Security Agreement”), duly executed by the Borrower
and ProQuest Pharmaceuticals, Inc.; (d) any written consents of the
counterparties to any license agreements pledged pursuant to the Security
Agreement that the Lender deems reasonably necessary, in a form reasonably
acceptable to the Lender; (e) an Intercreditor Agreement or such other
documentation as is required by the Lender and Paul Capital (as hereinafter
defined) to evidence the priority of indebtedness and security interests as set
forth in the Term Sheet attached as Exhibit C, provided that the Lender shall
undertake to negotiate in good faith and to use commercially reasonable efforts
to agree on the terms and conditions of the documentation contemplated by this
subsection (e); (f) certified copies of the resolutions of the Borrower’s Board
of Directors approving this Agreement, and of all other documents evidencing
necessary corporate action and governmental and other third party approvals, if
any, with respect to this Agreement; (g) certified copies of the Borrower’s
articles of incorporation and bylaws; and (h) a certificate of the Borrower’s
Secretary or Assistant Secretary certifying the names and true signatures of the
Borrower’s officers authorized to sign this Agreement and to request Advances
hereunder.

 

7. Each request by the Borrower for an Advance and the acceptance by the
Borrower of the proceeds of such Advance will constitute a representation and
warranty by the Borrower that on the date of such Advance the following
statements are true:

 

(a) the representations and warranties contained in Section 8 are correct on and
as of the date of such Advance, before and after giving effect to such Advance
and to the application of the proceeds therefrom, as though made on and as of
such date (other than any such representations or warranties that, by their
terms, refer to a date other than the date of such Advance), and

 

(b) no event has occurred and is continuing, or would result from such Advance
or from the application of the proceeds therefrom, that constitutes an Event of
Default (as defined in Section 11) or a Default (as defined in Section 9).

 

8. The Borrower represents and warrants as follows: (a) it is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation; (b) the execution, delivery and performance
by the Borrower of this Agreement and the Note and the consummation of the
transactions contemplated hereby, are within the Borrower’s corporate powers and
authority, have been duly authorized by all necessary corporate action, and do
not contravene (i) its charter or by-laws or (ii) any law or any contractual
restriction binding on or affecting it; (c) no authorization or approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body or any other third party is required for the due

 

3



--------------------------------------------------------------------------------

execution, delivery and performance by the Borrower of this Agreement or the
Note; (d) this Agreement and the Note have been duly executed and delivered by
the Borrower, and are its legal, valid and binding obligation enforceable
against the Borrower in accordance with its terms; (e) the consolidated balance
sheets of the Borrower and its subsidiaries for the fiscal year ending December
31, 2004, and for the five months ending May 31, 2005, and the related
consolidated statements of income and cash flow of the Borrower and its
subsidiaries for the periods then ended, fairly present the consolidated
financial condition of the Borrower and its subsidiaries as at such dates and
the consolidated results of operations of the Borrower and its subsidiaries for
the periods ended on such dates, all in accordance with generally accepted
accounting principles consistently applied; and (f) there is no pending or
threatened action, suit, investigation, litigation or proceeding affecting the
Borrower or its subsidiaries before any court, governmental agency or arbitrator
that (i) could be reasonably likely to have a material adverse effect on the
business, operations or condition (financial or otherwise) of the Borrower and
its subsidiaries taken as a whole, the Lender’s rights and remedies under this
Agreement, or the Borrower’s ability to perform its obligations under this
Agreement, or (ii) purports to affect the legality, validity or enforceability
of this Agreement or the consummation of the transactions contemplated hereby.

 

9. So long as the Loan remains unpaid, the Borrower will (a) comply, and cause
each of its subsidiaries to comply, in all material respects, with all
applicable laws, rules, regulations and orders; (b) pay and discharge, and cause
each of its subsidiaries to pay and discharge, before the same become
delinquent, all taxes, assessments and governmental charges or levies imposed
upon the Borrower or any of its subsidiaries or on the Borrower’s or any
subsidiary’s property, other than those being contested in good faith and by
proper proceedings and as to which appropriate reserves are being maintained;
(c) preserve and maintain, and cause each of its subsidiaries to preserve and
maintain, its corporate existence; (d) at any reasonable time and from time to
time, permit the Lender, its agents and representatives, to examine and make
copies of and abstracts from the records and books of account of, and visit the
properties of, the Borrower and any of its subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and any of its subsidiaries with
any of their officers or directors and with their independent certified public
accountants; and (e) furnish to the Lender (i) as soon as available and in any
event within 17 business days after the end of each calendar month, consolidated
balance sheets of the Borrower and its subsidiaries as of the end of such month
and consolidated statements of income and cash flows of the Borrower and its
subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such month, in form acceptable to the Lender (but in
any event containing information regarding customer receipts and vendor payments
in form reasonably satisfactory to the Lender) and duly certified by the
Borrower’s chief financial officer as having been prepared in accordance with
generally accepted accounting principles, (ii) as soon as available and in any
event within 45 days after the end of each of the first three quarters of each
of the Borrower’s fiscal years, consolidated balance sheets of the Borrower and
its subsidiaries as of the end of such quarter and consolidated statements of
income and cash flows of the Borrower and its subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, duly certified by the Borrower’s chief financial officer as having
been prepared in accordance with generally accepted accounting

 

4



--------------------------------------------------------------------------------

principles, (iii) as soon as available and in any event within 90 days after the
end of each of the Borrower’s fiscal years, a copy of the annual audit report
for such year for the Borrower and its subsidiaries, containing consolidated
balance sheets of the Borrower and its subsidiaries as of the end of such fiscal
year and consolidated statements of income and cash flows of the Borrower and
its subsidiaries for such fiscal year, in each case accompanied by an opinion of
the Borrower’s independent certified public accountants, (iv) as soon as
possible and in any event within five days after the occurrence of each Event of
Default, and each event which would constitute an Event of Default but for the
requirement that notice be given or time elapse or both (a “Default”),
continuing on the date of such statement, a statement of the Borrower’s chief
financial officer setting forth details of such Default or Event of Default and
the action the Borrower has taken or proposes to take with respect thereto, (v)
promptly after the commencement thereof, notice of all actions and proceedings
affecting the Borrower or any of its subsidiaries of the type described in
Section 8(f), and (vi) such other information respecting the Borrower or any of
its subsidiaries as the Lender may from time to time reasonably request; and (f)
the Borrower shall, at all times during which any indebtedness remains
outstanding under the Loan or the Note, maintain available cash, cash
equivalents, marketable securities and investments, as reported on its balance
sheet in accordance with generally accepted accounting principles, in excess of
$30,000,000.

 

10. So long as the Loan remains unpaid and except in accordance with the Merger
Agreement, the Borrower will not merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to any person or entity, or permit any of its subsidiaries
to do so, except that (i) any of the Borrower’s subsidiaries may merge into or
consolidate with another of the Borrower’s subsidiaries, (ii) any of the
Borrower’s subsidiaries may merge into or consolidate with the Borrower so long
as the Borrower is the survivor, (iii) any of the Borrower’s subsidiaries may
dispose of assets to the Borrower, and (iv) the Borrower may enter into
distribution and licensing agreements it in the ordinary course of business with
respect to products owned by or licensed to it, provided that in each case
described in clauses (i) through (iii) above, no Event of Default or Default
shall have occurred and be continuing at the time of such proposed transaction.

 

11. If any of the following events occurs and is continuing (“Events of
Default”): (a) the Borrower fails to pay any principal of the Loan when the same
becomes due and payable or the Borrower fails to pay any interest on the Loan or
make any other payment under this Agreement within three days of when such
amount is due and payable; or (b) any representation or warranty made by the
Borrower herein or in connection with this Agreement proves to have been
incorrect in any material respect when made; or (c) the Borrower fails to
perform or observe any term, covenant or agreement contained in Sections 9(f) or
10 or the Borrower fails to perform or observe any other term, covenant or
agreement hereof on the Borrower’s part to be performed or observed if such
failure remains unremedied for 15 days after written notice thereof has been
given to the Borrower by the Lender; or (d) the Borrower or any of its
subsidiaries (i) defaults in any payment of principal of or interest on any of
its respective Debt (as defined below), or in the payment of any Hedge
Termination Obligation (as defined below), beyond the period of grace, if any,

 

5



--------------------------------------------------------------------------------

provided in the instrument or agreement under which such Debt or Hedge
Termination Obligation was created; or (ii) defaults in the observance or
performance of any other agreement or condition relating to any such Debt or
Hedge Termination Obligation or contained in any instrument or agreement
relating thereto, or any other event occurs or condition exists, the effect of
which default or other event or condition is to cause, or to permit the
holder(s) of such Debt or Hedge Termination Obligation to cause, with the giving
of notice if required, such Debt to become due prior to its stated maturity or
such Hedge Termination Obligation to become payable; provided, that no Default
or Event of Default will exist under this subsection (d) unless the aggregate
amount of Debt and/or Hedge Termination Obligations in respect of which any
default or other event or condition referred to in this subsection (d) has
occurred is equal to at least $5,000,000; (e) the Borrower or any of its
subsidiaries generally does not pay its debts as such debts become due, or
admits in writing its inability to pay its debts generally, or makes a general
assignment for the benefit of creditors; (f) any proceeding is instituted by or
against the Borrower or any of its subsidiaries seeking to adjudicate the
Borrower or such subsidiary a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of the Borrower or such subsidiary or the Borrower’s or such
subsidiary’s debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a custodian, receiver, trustee or other similar official
for the Borrower or such subsidiary or for any substantial part of the
Borrower’s or such subsidiary’s property, and, in the case of any such
proceeding instituted against the Borrower or such subsidiary (but not
instituted by the Borrower or such subsidiary), either such proceeding remains
undismissed or unstayed for a period of 90 days, or any of the actions sought in
such proceeding (including without limitation, the entry of an order for relief
against, or the appointment of a conservator, receiver, trustee, custodian or
other similar official for, the Borrower or such subsidiary or for any
substantial part of the Borrower’s or such subsidiary’s property) occurs; (g)
the Borrower or any of its subsidiaries takes any corporate action to authorize
any of the actions set forth above in this subsection (f); or (h) one or more
judgments or orders for the payment of money in excess of $5,000,000 in the
aggregate is rendered against the Borrower or any of its subsidiaries and either
(i) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (ii) there is any period of 15 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appear or
otherwise, is not in effect; then, and in any such event, the Lender may, by
notice to the Borrower, declare all amounts payable under this Agreement and the
Note to be forthwith due and payable, whereupon such amounts will become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that in the case of any of the Events of Default specified in
subsection (f) above with respect to the Borrower, all amounts payable under
this Agreement will automatically become and be due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by the Borrower.

 

“Debt” of any person means, without duplication, (a) all indebtedness of such
person for borrowed money, (b) all obligations of such person to pay the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of

 

6



--------------------------------------------------------------------------------

business, (c) all obligations of such person evidenced by notes, bonds,
debentures or other similar instruments, (d) all obligations of such person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such person, (e) all obligations of such
person as lessee under leases that have been or should be, in accordance with
generally accepted accounting principles, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such person in respect of acceptances,
letters of credit or similar extensions of credit, (g) all Debt of others
guaranteed directly or indirectly in any manner by such person, (h) all Debt of
others secured by a lien or other encumbrance on any asset of such person,
whether or not such person has assumed or become liable for the payment of such
Debt; and (i) all obligations of the Borrower to Paul Royalty Fund, L.P. and
Paul Royalty Fund Holdings II (collectively, “Paul Capital”).

 

“Hedge Termination Obligation” means any termination amount or other amount
payable by the Borrower or any of its subsidiaries upon the early termination,
by reason of the occurrence of a default or other termination event, under any
interest rate swap, cap or collar agreement, interest rate future or option
contract, currency swap agreement, currency future or option contract or other
similar agreement.

 

12. At any time following the Merger Termination Date until 5:00 p.m. Baltimore
time on the ninetieth day (90th) following the Merger Termination Date, the
Borrower shall have the right to sell and to cause its wholly-owned subsidiary
Artery, LLC (“Artery”) to sell, and the Lender shall have the obligation to
purchase, the Gliadel Assets. The Borrower may exercise this right by sending
written notice to the Lender indicating its intention to sell the Gliadel Assets
(as hereinafter defined) pursuant to this Section 12 (the “Put Notice”). The
purchase price for the Gliadel Assets pursuant to this Section 12 shall be
$90,000,000 (the “Put Price”). The closing of the transaction contemplated by
this Section 12 (the “Put Closing”) shall occur at the Borrower’s principal
executive offices on a date agreed to by the Lender and the Borrower, but the
Put Closing shall occur no later than the later of (a) thirty (30) days after
the Put Notice is received by the Lender and (b) receipt of the expiration or
termination of any waiting period (and any extension thereof) applicable to a
sale of the Gliadel Assets under the HSR Act (as hereinafter defined) or any
other applicable competition, merger control, antitrust or similar law (the “HSR
Clearance”). At the Put Closing, the Borrower and Artery shall sell, transfer
and deliver to the Lender their full right, title and interests in and to the
Gliadel Assets, free and clear of all liens, security interests or adverse
claims of any kind and nature. At the Put Closing, simultaneously with delivery
of the Gliadel Assets, the Lender shall deliver to the Borrower by wire transfer
of immediately available funds to the bank and the account designated by the
Borrower, in full payment of the Gliadel Assets, cash in an amount equal to the
Put Price. After application of the proceeds to pay in full the outstanding
obligations of the Borrower and its subsidiaries to Paul Capital, the balance of
any such proceeds shall be applied by the Borrower to repay any amounts owed on
the Loan. As used in this Agreement, the term “Gliadel” shall mean the product
currently known and marketed under the trademark GLIADEL® Wafer, and the term
“Gliadel Assets” shall mean the following assets and associated liabilities, and
specifically excludes any assets, liabilities and obligations not listed: (i)
all the data, Formulae, assays, test methods, technology, Patents, technical
information (including master batch record, analytical methods including
validation protocol and the drug master file), inventions, processes,
specifications, know-how,

 

7



--------------------------------------------------------------------------------

trade dress, secrets, goodwill and copyrights, which are owned by the Borrower
or any of its subsidiaries and used exclusively in the conduct of the sale of
Gliadel; (ii) all of the Borrower’s or any of its subsidiaries’ right, title and
interest in and to any and all regulatory files (including correspondence with
regulatory authorities), registrations, applications, approvals, and, to the
extent transferable in light of regulatory considerations, licenses and permits
exclusively relating to Gliadel from any applicable regulatory authority in any
country, as of the closing of the purchase and sale of the Gliadel Assets
pursuant to this Agreement; (iii) all marketing materials, research data,
customer and sales information, product literature, promotional materials and
data, advertising and display materials and all training materials in whatever
medium (e.g., audio, visual or print) exclusively related to Gliadel, in each
case to the extent transferable in light of legal, contractual and practical
considerations; (iv) all records and recorded information, including customer
and supplier lists exclusively related to Gliadel, in each case to the extent
transferable in light of legal, contractual and practical considerations; (v)
all the rights relating to Gliadel set forth in clauses (i) and (ii) above,
including all claims, counterclaims, credits, causes of action, choses in
action, rights of recovery and rights of setoff; (vi) all inventory of Gliadel,
included raw materials, good in process, finished goods, packaging supplies and
labels, owned by the Borrower or any of its subsidiaries; (vii) all accounts
receivable, notes receivable and other indebtedness due and owed by any third
party to Borrower or any of its affiliates arising or held in connection with
the sale of Gliadel by the Borrower and Artery as of the closing of the purchase
and sale of the Gliadel Assets pursuant to this Agreement; and (viii) all
manufacturing equipment and packaging assets owned by the Borrower or any of its
subsidiaries and used exclusively in the manufacturing of Gliadel.

 

13. The Borrower, on the one hand, and the Lender, on the other hand, shall from
time to time after the Put Closing, without additional consideration, execute
and deliver such further instruments and take such other action as may be
reasonably requested by the other party to make effective the transactions
contemplated by a sale of the Gliadel Assets pursuant to this Agreement,
including the obtaining of consents from third parties and the causing of
Borrower’s subsidiaries to transfer their interests therein. In the event of a
sale of the Gliadel Assets pursuant to this Agreement, Guilford will prepare a
Bill of Sale with schedules setting forth what comprises the Gliadel Assets.
With respect to all documents, information and other materials included in the
Gliadel Assets, in addition to paper and other tangible copies, Borrower shall,
upon the Lender’s request, also provide to the Lender electronic copies of such
documents, information and other materials, provided that the Borrower has
electronic copies thereof. The foregoing requirement shall only apply to such
documents, information and other material exclusively related to the Gliadel
Assets, and Borrower shall have no obligation to reformat or otherwise alter or
modify any such materials in order to provide them to the Lender.

 

14. Promptly after receipt by the entity receiving a Put Notice, the Borrower,
on the one hand, and the Lender, on the other hand, shall use commercially
reasonable efforts to (i) take all actions necessary to make the filings
required of it under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended (the “HSR Act”) or any other antitrust law with respect to a sale of
the Gliadel Assets pursuant to this Agreement as promptly as practicable
following the date of the receipt of the applicable Put

 

8



--------------------------------------------------------------------------------

Notice, (ii) comply with any request for additional information received from
the Federal Trade Commission (the “FTC”) or the Antitrust Division of the
Department of Justice (the “DOJ”) or any other governmental authority pursuant
to the HSR Act or any other antitrust law, (iii) cooperate with each other in
connection with filings under the HSR Act, (iv) request early termination of the
applicable waiting period, and (v) notify each other of any material
communication from the FTC, DOJ, or any foreign governmental authority
concerning any antitrust filings, consult with each other concerning responses
to the same, and permit the other to participate in any material conversations
and meetings with any governmental authority regarding the same (if the
governmental authority permits such participation by the other party).

 

15. No modification or waiver of any provision of this Agreement, and no consent
by the Lender to any failure of the Borrower to comply with any provision of
this Agreement, shall in any event be effective unless the same shall be in
writing signed by the person against whom enforcement is sought or by whom
consent is given, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.

 

16. All notices and other communications provided for hereunder will be in
writing (including facsimile communication) and mailed, sent by facsimile
transmission or delivered, if to the Borrower, at its address at 6611 Tributary
Street, Baltimore, MD 21224, Attention: William Spengler, Chief Financial
Officer [Facsimile No.: (410) 631-6899], with a copy to Hogan & Hartson L.L.P.,
111 South Calvert Street, Baltimore, Maryland 21202, Attention: Michael J.
Silver, Esq. [Facsimile No.: (410) 539-6981]; if to the Lender, at its address
at 5775 West Old Shakopee Road, Suite 100, Bloomington, Minnesota 55437,
Attention: Eric P. Loukas, General Counsel [Facsimile No.: (952) 406-3281], with
a copy to Dorsey & Whitney LLP, 50 South Sixth Street, Suite 1500, Minneapolis,
Minnesota 55402, Attention: Timothy S. Hearn [Facsimile No.: (612) 340-2868];
or, as to either party, at such other address as is designated by such party in
a written notice to the other party. All such notices and communications will,
when mailed or sent by facsimile transmission, be effective three Business Days
after deposit in the mails, or when sent by facsimile transmission,
respectively.

 

17. No failure on the Lender’s part to exercise, and no delay in exercising, any
right hereunder will operate as a waiver thereof; nor will any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

 

18. (a) The Borrower agrees to reimburse the Lender upon demand for all
reasonable out-of-pocket expenses, including reasonable attorneys’ fees, in
connection with such holder’s enforcement of the obligations of the Borrower
under this Agreement, the Note or the Security Agreement.

 

(b) The Borrower will indemnify and hold harmless the Lender, its affiliates and
each of its and their respective officers, directors, employees, agents,
advisors and representatives (each, an “Indemnified Party”) from and against any
and all claims,

 

9



--------------------------------------------------------------------------------

damages, losses, liabilities and expenses (including without limitation, fees
and disbursements of counsel), that may be incurred by or asserted or awarded
against any Indemnified Party (including without limitation, in connection with
any investigation, litigation or proceeding, or the preparation of a defense in
connection therewith), in each case arising out of or in connection with this
Agreement, the Note, the Security Agreement or any of the transactions
contemplated thereby or any actual or proposed use of the proceeds of the
Advances, except to the extent such claim, damage, loss, liability or expense is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted primarily from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section applies, such indemnity will
be effective whether or not such investigation, litigation or proceeding is
brought by the Borrower, any of its directors, security holders or creditors, an
Indemnified Party or any other person, or any Indemnified Party is otherwise a
party thereto, and whether or not the transactions contemplated hereby are
consummated. Notwithstanding the foregoing, matters relating to indemnification
in connection with the sale of Gliadel as provided in Section 12 of this
Agreement shall be subject solely to the terms of the applicable purchase and
sale documents to be negotiated between the parties.

 

(c) No Indemnified Party will have any liability (whether in contract, tort or
otherwise) to the Borrower or any of its security holders or creditors for or in
connection with the transactions contemplated hereby, except for direct damages
(as opposed to special, indirect, consequential or punitive damages (including
without limitation, any loss of profits, business or anticipated savings))
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.

 

19. In addition to the Events of Default set forth in Section 11 above, in the
event that the Borrower’s board of directors, in satisfaction of its fiduciary
obligations to its shareholders, exercises its right under the Merger Agreement,
to accept an acquisition offer from someone other than Lender, Lender shall have
the option to terminate the Facility and require the then-outstanding balance
due under this Agreement and the Note to be paid within fifteen (15) days of the
date of termination.

 

20. This Agreement is binding upon and will inure to the benefit of the
Borrower, the Lender and their respective successors and assigns, except that
(a) the Borrower will not have the right to assign the Borrower’s rights or
obligations hereunder or any interest herein without the Lender’s prior written
consent, and (b) the Lender will not have the right to assign any of its
obligations hereunder without the Borrower’s prior written consent.

 

21. This Agreement will be governed by, and construed in accordance with, the
laws of the State of New York.

 

22. The Borrower hereby irrevocably (a) submits to the non-exclusive
jurisdiction of any Minnesota State or Federal court sitting in Hennepin County,
Minnesota in any action or proceeding arising out of or relating to this
Agreement, (b) agrees that all

 

10



--------------------------------------------------------------------------------

claims in respect of such action or proceeding may be heard and determined in
such Minnesota State court or in such Federal court, (c) waives, to the fullest
extent it may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding, and (d) irrevocably consents to the
service of any and all process in any such action or proceeding by the mailing
of copies of such process to the Borrower at its address specified in Section
16. The Borrower agrees that a final judgment in any such action or proceeding
will be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing herein will affect the
Lender’s right to serve legal process in any other manner permitted by law or
affect the Lender’s right to bring any action or proceeding against the Borrower
or its property in the courts of other jurisdictions.

 

23. Each of the parties hereto hereby irrevocably waives all right to trial by
jury in any action, proceeding or counterclaim (whether based on contract, tort
or otherwise) arising out of or relating to this Agreement, the Loan or the
Lender’s actions in the negotiation, administration, performance or enforcement
hereof or thereof.

 

[THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY.]

 

11



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GUILFORD PHARMACEUTICALS INC.

By:

     

/s/ Dean J. Mitchell

   

Title:

 

President and Chief Executive Officer

MGI PHARMA, INC.

By:

     

/s/ Leon O. Moulder, Jr.

   

Title:

 

President and Chief Executive Officer

 

12



--------------------------------------------------------------------------------

 

EXHIBIT A TO LINE OF CREDIT AGREEMENT

 

See Exhibit 10.3.

 



--------------------------------------------------------------------------------

 

EXHIBIT B TO LINE OF CREDIT AGREEMENT

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT, dated as of             , 2005, is made and given by
GUILFORD PHARMACEUTICALS INC., a Delaware corporation (“Guilford”), PROQUEST
PHARMACEUTICALS, INC., a Delaware corporation (“ProQuest”, and individually and
collectively, the “Grantor”), to MGI PHARMA, INC., a Delaware corporation (the
“Secured Party”).

 

RECITALS

 

A. Guilford and the Secured Party have entered into a Line of Credit Agreement
dated as of             , 2005 (as the same may hereafter be amended,
supplemented, extended, restated, or otherwise modified from time to time, the
“Credit Agreement”) pursuant to which the Secured Party has agreed to extend to
Guilford certain credit accommodations consisting of an $18,000,000 credit
facility.

 

B. It is a condition precedent to the obligation of the Secured Party to extend
credit accommodations pursuant to the terms of the Credit Agreement that this
Agreement be executed and delivered by the Grantor.

 

C. The Grantor finds it advantageous, desirable and in its best interests to
comply with the requirement that it execute and deliver this Security Agreement
to the Secured Party.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Secured Party to enter into the Credit Agreement and to extend credit
accommodations to Guilford thereunder, the Grantor hereby agrees with the
Secured Party for the Secured Party’s benefit as follows:

 

Section 1. Defined Terms.

 

1(a) As used in this Agreement, the following terms shall have the meanings
indicated:

 

“Aquavan” shall mean the propofol prodrug known as AQUAVAN™ Injection, any
reformulation or line extension of such product, any product containing or
comprised of the same active pharmaceutical ingredient as such product,
regardless of the dosage or method of administration and any improvement,
enhancement, refinement or modification of such product.

 

“Collateral” shall mean all property and rights in property now owned or
hereafter at any time acquired by the Grantor in or upon which a Security
Interest is granted to the Secured Party by the Grantor under this Agreement.

 

“Confidential Information” shall mean the Intellectual Property, know-how, trade
secrets, confidential business information, financial data and other like
information (including ideas, research and development, know-how, formulas,
schematics, compositions, technical data, specifications, customer and supplier
lists, pricing and cost information, and business and marketing plans and
proposals), ideas, algorithms, processes, computer software programs or
applications (in both source code and object

 

2



--------------------------------------------------------------------------------

code form), client lists and tangible or intangible proprietary information or
material, in each case relating solely to Acquavan. Notwithstanding the
foregoing definition, Confidential Information shall not include information
that is (i) already in the public domain at the time the information is
disclosed, (ii) thereafter becomes lawfully obtainable from other sources, (iii)
is required to be disclosed in any document to be filed with any Government
Authority or (iv) is required to be disclosed under securities laws, rules and
regulations applicable to the Grantor, as the case may be, or pursuant to the
rules and regulations of the Nasdaq National Market or any other stock exchange
or stock market on which securities of the Grantor may be listed for trading.

 

“Event of Default” shall have the meaning given to such term in Section     
hereof.

 

“FDA” shall mean the United States Food and Drug Administration.

 

“Financing Statement” shall have the meaning given to such term in Section     
hereof.

 

“Governmental Authority” means any government, court, regulatory or
administrative agency or commission, or other governmental authority, agency or
instrumentality, whether foreign, federal, state or local (domestic or foreign),
including, without limitation, the U.S. Patent and Trademark Office, the FDA,
the U.S. National Institute of Health or any other government authority in any
country.

 

“IND” shall mean an investigational new drug application as defined in 21 C.F.R.
Section 312 et seq. filed with the FDA in the United States or an equivalent
application filed with a Regulatory Agency in any country outside of the United
States.

 

“Intellectual Property” shall mean all trade secrets; Know-How; Confidential
Information; inventions (whether patentable or unpatentable and whether or not
reduced to practice) and all improvements thereto; all patents, patent rights,
patent applications and invention disclosures, together with all reissuance,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, including, but not limited to, the registered patents set forth on
Exhibit A hereto; all registered or unregistered trademarks, trade names,
service marks, including all goodwill associated therewith; all domain names and
websites; and all registered and unregistered copyrights and all applications,
in each case that are owned, controlled by, issued to, licensed to, licensed by
or hereafter acquired by or licensed by the Grantor, in each case relating to or
involving Aquavan.

 

“Know-How” means, relating solely to Aquavan, all trade secrets, materials,
discoveries, data, processes, methods of manufacture, devices, techniques,
algorithms, flow charts, computer software programs or applications (in both
source code and object code form), schematics, compositions, formulations,
formula, specifications, uses, patterns, compilations and other information,
including, but not limited to (i) medical, chemical, pharmacological and other
scientific or clinical data or materials and (ii) methodology and information
used in the manufacture, packaging, labeling, development, testing or analysis
of Aquavan, that, in each case, derives actual or potential independent

 

3



--------------------------------------------------------------------------------

economic value from not generally being known to, and not being readily
ascertainable by proper means by, other Persons who can obtain economic value
from its disclosure or use, and that is now owned, controlled or licensed by the
Grantor, or that is hereafter acquired or licensed by the Grantor during the
term of this Agreement.

 

“Lien” shall mean any security interest, mortgage, pledge, lien, charge,
encumbrance, title retention agreement or analogous instrument or device
(including the interest of the lessors under capitalized leases), in, of or on
any assets or properties of the Person referred to.

 

“NAALADase Inhibitor Compounds” shall mean [TO BE ADDED].

 

“NDA” shall mean a New Drug Application, and all amendments and supplements
thereto, for regulatory approval by the FDA as defined in 21 CFR § 314.50 et
seq., as such act or regulations may be amended, supplemented or replaced from
time to time.

 

“Obligations” shall mean (a) all indebtedness, liabilities and obligations of
Guilford to the Secured Party of every kind, nature or description under the
Credit Agreement, including its obligation on any promissory note or notes under
the Credit Agreement and any note or notes hereafter issued in substitution or
replacement thereof, (b) all liabilities of the Grantor under this Agreement, in
all of the foregoing cases whether due or to become due, and whether now
existing or hereafter arising or incurred.

 

“PARP Inhibitor Compounds” shall mean [TO BE ADDED].

 

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.

 

“Regulatory Agency” shall mean a Governmental Authority with responsibility for
the approval of the marketing and sale of drugs in any country.

 

“Regulatory Approvals” shall mean, collectively, all INDs, NDAs and other
regulatory approvals, registrations and associated materials (including the
product dossier) issued by the FDA as to Acquavan and all reports,
correspondence and other submissions related thereto and the regulatory and
clinical files and data pertaining thereto, and all information, data, know-how,
formulations, assays, goodwill or intellectual property contained in such INDs
and the NDAs, relating to such product together with all amendments, supplements
and updates thereto and all comparable regulatory approvals, registrations and
associated materials throughout the world.

 

“Security Interest” shall have the meaning given such term in Section 2 hereof.

 

1(a) All other terms used in this Agreement which are not specifically defined
herein shall have the meaning assigned to such terms in Article 9 of the Uniform
Commercial Code as adopted in the State of New York.

 

4



--------------------------------------------------------------------------------

1(b) Unless the context of this Agreement otherwise clearly requires, references
to the plural include the singular, the singular, the plural and “or” has the
inclusive meaning represented by the phrase “and/or.” The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The words “hereof,” “herein,” “hereunder” and similar terms in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement. References to Sections are references to Sections in this
Security Agreement unless otherwise provided.

 

Section 2. Grant of Security Interest. As security for the payment and
performance of all of the Obligations, each Grantor hereby grants to the Secured
Party a security interest (the “Security Interest”) in all of such Grantor’s
right, title, and interest in and to the following, whether now or hereafter
owned, existing, arising or acquired and wherever located:

 

2(a) Aquavan, NAALADase Inhibitor Compounds and PARP Inhibitor Compounds.

 

2(b) All Intellectual Property and Regulatory Approvals relating to Aquavan,
NAALADase Inhibitor Compounds and PARP Inhibitor Compounds.

 

2(c) ProQuest’s interest in the License, Development and Commercialization
Agreement dated March 2, 2000, as the same has been amended, restated or
otherwise modified from time to time, by and between ProQuest, as licensor, and
Guilford, as licensee.

 

2(d) The License Agreement effective as of April 2, 1999, as the same has been
amended, restated or otherwise modified from time to time, by and between The
University of Kansas Center for Research, Inc., as licensor, and ProQuest, as
licensee.

 

2(e) [ADD LICENSE AGREEMENTS FOR NAALADase Inhibitor Compounds and PARP
Inhibitor Compounds].

 

2(f) All proceeds and products of any of the items of Collateral listed in this
Section 2.

 

Notwithstanding the foregoing, the Collateral shall not include, and the
Security Interest shall not cover, any property or assets of Grantor in which
Paul Capital (as defined in the Credit Agreement) has a Lien.

 

5



--------------------------------------------------------------------------------

Section 3. Title to Collateral. The Grantor has (or will have at the time it
acquires rights in Collateral hereafter acquired or arising) and will maintain
so long as the Security Interest may remain outstanding, title (as owner or
licensee) to each item of Collateral (including the proceeds and products
thereof), free and clear of all Liens except (i) the Security Interest and (ii)
the existing license in favor of Guilford with respect to Aquavan. The Grantor
will defend the Collateral against all claims or demands of all Persons (other
than the Secured Party) claiming the Collateral or any interest therein. As of
the date of execution of this Security Agreement, no effective financing
statement or other similar document used to perfect and preserve a security
interest under the laws of any jurisdiction (a “Financing Statement”) covering
all or any part of the Collateral is on file in any recording office, except
such as may have been filed in favor of the Secured Party relating to this
Agreement.

 

Section 4. Disposition of Collateral. The Grantor will not sell, lease or
otherwise dispose of, any Collateral. Except the existing license specified in
Section 3, the Grantor will not license any Collateral.

 

Section 5. Names, Offices, Locations, Jurisdiction of Organization. The
Grantor’s legal name (as set forth in its constituent documents filed with the
appropriate governmental official or agency) is as set forth in the opening
paragraph hereof. The jurisdiction of organization of the Grantor is the state
of Delaware. The Grantor will from time to time at the request of the Secured
Party provide the Secured Party with current good standing certificates and/or
state-certified constituent documents from the appropriate governmental
officials. The chief place of business and chief executive office of Grantor are
located at its address set forth on the signature page hereof. The Grantor will
not relocate any item of Collateral into any jurisdiction in which an additional
Financing Statement would be required to be filed to maintain the Secured
Party’s perfection in such Collateral. The Grantor will not change its name, the
location of its chief place of business and chief executive office or its
corporate structure (including without limitation, its jurisdiction of
organization) unless the Secured Party has been given at least 30 days prior
written notice thereof and the Grantor has executed and delivered to the Secured
Party such Financing Statements and other instruments required or appropriate to
continue the perfection of the Security Interest.

 

Section 6. Further Assurances; Attorney-in-Fact.

 

6(a) The Grantor agrees that from time to time, at its expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or that the Secured Party may reasonably request,
in order to perfect and protect the Security Interest granted or purported to be
granted hereby or to enable the Secured Party to exercise and enforce its rights
and remedies hereunder with respect to any Collateral (but any failure to
request or assure that the Grantor execute and deliver such instrument or
documents or to take such action shall not affect or impair the validity,
sufficiency or enforceability of this Agreement and the Security Interest,
regardless of whether any such item was or was not executed and delivered or
action taken in a similar context or on a prior occasion). Without limiting the
generality of the foregoing, the Grantor will, promptly and from time to time at
the request of the Secured Party execute and file such Financing Statements or
continuation statements in respect thereof, or amendments thereto, and such
other instruments or notices, as

 

6



--------------------------------------------------------------------------------

may be necessary or desirable, or as the Secured Party may reasonably request,
in order to perfect, preserve, and enhance the Security Interest granted or
purported to be granted hereby.

 

6(b) The Grantor hereby authorizes the Secured Party to file one or more
Financing Statements or continuation statements in respect thereof, and
amendments thereto, relating to all or any part of the Collateral without the
signature of the Grantor where permitted by law. A photocopy or other
reproduction of this Agreement or any Financing Statement covering the
Collateral or any part thereof shall be sufficient as a Financing Statement
where permitted by law.

 

6(c) The Grantor will furnish to the Secured Party from time to time statements
and schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Secured Party may reasonably
request, all in reasonable detail and in form and substance reasonably
satisfactory to the Secured Party.

 

6(d) In furtherance, and not in limitation, of the other rights, powers and
remedies granted to the Secured Party in this Agreement, the Grantor hereby
appoints the Secured Party the Grantor’s attorney-in-fact, with full authority
in the place and stead of Grantor and in the name of Grantor or otherwise, from
time to time in the Secured Party’s good faith discretion, to take any action
(including the right to collect on any Collateral) and to execute any instrument
that the Secured Party may reasonably believe is necessary or advisable to
accomplish the purposes of this Agreement, in a manner consistent with the terms
hereof; provided that the Secured Party has requested the Grantor to take such
action and Grantor has failed to do so within a reasonable period of time
following such request.

 

7



--------------------------------------------------------------------------------

Section 7. Taxes and Claims. The Grantor will promptly pay all taxes and other
governmental charges levied or assessed upon or against any Collateral or upon
or against the creation, perfection or continuance of the Security Interest, as
well as all other claims of any kind (including claims for labor, material and
supplies) against or with respect to the Collateral, except to the extent (a)
such taxes, charges or claims are being contested in good faith by appropriate
proceedings, (b) such proceedings do not involve any material danger of the
sale, forfeiture or loss of any of the Collateral or any interest therein and
(c) such taxes, charges or claims are adequately reserved against on the
Grantor’s books in accordance with generally accepted accounting principles.

 

Section 8. Books and Records. The Grantor will keep and maintain at its own cost
and expense satisfactory and complete records of the Collateral.

 

Section 9. Inspection, Reports, Verifications. The Grantor will at all
reasonable times upon reasonable prior notice permit the Secured Party or its
representatives to examine or inspect any Collateral, any evidence of Collateral
and the Grantor’s books and records concerning the Collateral, wherever located.

 

Section 10. Notice of Loss. The Grantor will promptly notify the Secured Party
of any loss of or material damage to any material item of Collateral or of any
substantial adverse change, known to Grantor, in any material item of Collateral
or the prospect of payment or performance thereof.

 

Section 11. Action by the Secured Party. If the Grantor at any time fails to
perform or observe any of the foregoing agreements, the Secured Party shall have
(and the Grantor hereby grants to the Secured Party) the right, power and
authority (but not the duty) to perform or observe such agreement on behalf and
in the name, place and stead of the Grantor (or, at the Secured Party’s option,
in the Secured Party’s name) and to take any and all other actions which the
Secured Party may reasonably deem necessary to cure or correct such failure;
provided that the Secured Party has requested the Grantor to take such action in
instances, and Grantor has failed to do so within a reasonable period of time
following such request; provided further, however, that where the Secured Party
determines, in its reasonable discretion, that any action hereunder must be
taken in a timely manner that does not permit such notice, such notice need not
be provided. The Grantor shall thereupon pay to the Secured Party on demand the
amount of all monies expended and all costs and expenses (including reasonable
attorneys’ fees and legal expenses) incurred by the Secured Party in connection
with or as a result of the performance or observance of such agreements or the
taking of such action by the Secured Party, together with interest thereon from
the date expended or incurred at the highest lawful rate then applicable to any
of the Obligations, and all such monies expended, costs and expenses and
interest thereon shall be part of the Obligations secured by the Security
Interest.

 

8



--------------------------------------------------------------------------------

Section 12. Insurance Claims. As additional security for the payment and
performance of the Obligations, the Grantor hereby assigns to the Secured Party
any and all monies (including proceeds of insurance and refunds of unearned
premiums) due or to become due under, and all other rights of the Grantor with
respect to, any and all policies of insurance now or at any time hereafter
covering the Collateral or any evidence thereof or any business records or
valuable papers pertaining thereto.

 

Section 13. The Secured Party’s Duties. The powers conferred on the Secured
Party hereunder are solely to protect its interest in the Collateral and shall
not impose any duty upon it to exercise any such powers. The Secured Party shall
be deemed to have exercised reasonable care in the safekeeping of any Collateral
in its possession if such Collateral is accorded treatment substantially equal
to the safekeeping which the Secured Party accords its own property of like
kind.

 

Section 14. Default. Each of the following occurrences shall constitute an Event
of Default under this Agreement: (a) the Grantor shall fail to observe or
perform any covenant or agreement applicable to the Grantor under this Agreement
and such failure shall remain uncured 15 days after the Secured Party shall have
given the Grantor notice thereof; or (b) any representation or warranty made by
the Grantor in this Agreement or any schedule, exhibit, supplement or attachment
hereto or in any financial statements, or reports or certificates heretofore or
at any time hereafter submitted by or on behalf of the Grantor to the Secured
Party shall prove to have been false or misleading in any material respect
sdwhen made; or (c) any Event of Default shall occur under the Credit Agreement.

 

Section 15. Remedies on Default. Upon the occurrence of an Event of Default and
at any time thereafter, the Secured Party may exercise and enforce any and all
rights and remedies available upon default to a secured party under Article 9 of
the Uniform Commercial Code as adopted in the State of New York.

 

Section 16. Costs and Expenses; Indemnity. The Grantor will pay or reimburse the
Secured Party on demand for all out-of-pocket expenses (including in each case
all filing and recording fees and taxes and all reasonable fees and expenses of
counsel and of any experts and agents) incurred by the Secured Party in
connection with the enforcement of the Security Interest and the enforcement of
this Agreement, and all such costs and expenses shall be part of the Obligations
secured by the Security Interest. The Grantor shall indemnify and hold the
Secured Party harmless from and against any and all claims, losses and
liabilities (including reasonable attorneys’ fees) growing out of or resulting
from this Agreement and the Security Interest hereby created (including
enforcement of this Agreement) or the Secured Party’s actions pursuant hereto,
except claims, losses or liabilities resulting from the Secured Party’s gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction. Any liability of the Grantor to indemnify and hold the
Secured Party harmless pursuant to the preceding sentence shall be part of the
Obligations secured by the Security Interest. The obligations of the Grantor
under this Section shall survive any termination of this Agreement.

 

9



--------------------------------------------------------------------------------

Section 17. Waivers; Remedies; Marshalling. This Agreement can be waived,
modified, amended, terminated or discharged, and the Security Interest can be
released, only explicitly in a writing signed by the party against whom
enforcement is sought. A waiver so signed shall be effective only in the
specific instance and for the specific purpose given. Mere delay or failure to
act shall not preclude the exercise or enforcement of any rights and remedies
available to the Secured Party. All rights and remedies of the Secured Party
shall be cumulative and may be exercised singly in any order or sequence, or
concurrently, at the Secured Party’s option, and the exercise or enforcement of
any such right or remedy shall neither be a condition to nor bar the exercise or
enforcement of any other. The Grantor hereby waives all requirements of law, if
any, relating to the marshalling of assets which would be applicable in
connection with the enforcement by the Secured Party of its remedies hereunder,
absent this waiver.

 

Section 18. Notices. Any notice or other communication to any party in
connection with this Agreement shall be given in the manner provided in the
Credit Agreement.

 

Section 19. Continuing Security Interest; Assignments under Credit Agreement.
This Agreement shall (a) create a continuing security interest in the Collateral
and shall remain in full force and effect until payment in full of the
Obligations and the expiration of the obligations, if any, of the Secured Party
to extend credit accommodations to the Grantor, (b) be binding upon the Grantor,
its successors and assigns, and (c) inure to the benefit of, and be enforceable
by, the Secured Party and its successors, transferees, and assigns.

 

Section 20. Termination of Security Interest. Upon payment in full of the
Obligations and the expiration of any obligation of the Secured Party to extend
credit accommodations to the Grantor, the Security Interest granted hereby shall
terminate. Upon any such termination, the Secured Party will return to the
Grantor such of the Collateral then in the possession of the Secured Party as
shall not have been sold or otherwise applied pursuant to the terms hereof and
execute and deliver to the Grantor such documents as the Grantor shall
reasonably request to evidence such termination. Any reversion or return of
Collateral upon termination of this Agreement and any instruments of transfer or
termination shall be at the expense of the Grantor and shall be without warranty
by, or recourse on, the Secured Party except for (a) any breach of the Secured
Party’s standard of care established hereunder, and (b) title defects,
encumbrances and similar matters created by the Secured Party. As used in this
Section, “Grantor” includes any assigns of Grantor, any Person holding a
subordinate security interest in any of the Collateral or whoever else may be
lawfully entitled to any part of the Collateral.

 

10



--------------------------------------------------------------------------------

Section 21. Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF, EXCEPT
TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
MANDATORILY GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK. Whenever possible, each provision of this Agreement and any other
statement, instrument or transaction contemplated hereby or relating hereto
shall be interpreted in such manner as to be effective and valid under such
applicable law, but, if any provision of this Agreement or any other statement,
instrument or transaction contemplated hereby or relating hereto shall be held
to be prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement or any other statement, instrument or transaction contemplated hereby
or relating hereto.

 

Section 22. Consent to Jurisdiction. AT THE OPTION OF THE SECURED PARTY, THIS
AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT SITTING
IN HENNEPIN COUNTY; AND THE GRANTOR CONSENTS TO THE JURISDICTION AND VENUE OF
ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT
CONVENIENT. IN THE EVENT THE GRANTOR COMMENCES ANY ACTION IN ANOTHER
JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR
INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE SECURED PARTY AT
ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

 

Section 23. Waiver of Notice and Hearing. THE GRANTOR HEREBY WAIVES ALL RIGHTS
TO A JUDICIAL HEARING OF ANY KIND PRIOR TO THE EXERCISE BY THE SECURED PARTY OF
ITS RIGHTS TO POSSESSION OF THE COLLATERAL WITHOUT JUDICIAL PROCESS OR OF ITS
RIGHTS TO REPLEVY, ATTACH, OR LEVY UPON THE COLLATERAL WITHOUT PRIOR NOTICE OR
HEARING. THE GRANTOR ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL OF ITS
CHOICE WITH RESPECT TO THIS PROVISION AND THIS AGREEMENT.

 

Section 24. Waiver of Jury Trial. EACH OF THE GRANTOR AND THE SECURED PARTY, BY
ITS ACCEPTANCE OF THIS AGREEMENT, IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 25. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

11



--------------------------------------------------------------------------------

Section 26. General. All representations and warranties contained in this
Agreement or in any other agreement between the Grantor and the Secured Party
shall survive the execution, delivery and performance of this Agreement and the
creation and payment of the Obligations. The Grantor waives notice of the
acceptance of this Agreement by the Secured Party. Captions in this Agreement
are for reference and convenience only and shall not affect the interpretation
or meaning of any provision of this Agreement.

 

12



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor has caused this Security Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

GUILFORD PHARMACEUTICALS INC. By    

Title

    PROQUEST PHARMACEUTICALS, INC. By    

Title

   

 



--------------------------------------------------------------------------------

 

EXHIBIT C TO LINE OF CREDIT AGREEMENT

 

TERM SHEET

 

(Security Agreement and Intercreditor Agreement)

 

Scope of Lender Security Interest:

 

  •   To secure the payment and performance of Borrower’s obligations under the
Line of Credit Agreement and the Note, Borrower and its subsidiaries (as
applicable) shall grant to Lender a first priority security interest in (a) the
NAALADase Inhibitor Compounds and PARP Inhibitor Compounds, and (b) Aquavan IP
and related assets (but excluding in each case any collateral in which Paul
Capital has a security interest).

 

Terms of Intercreditor Agreement:

 

  •   All present and future obligations of Borrower to Lender under the Line of
Credit Agreement and the Note (the “Lender Obligations”) shall be subordinate to
all present and future obligations of Borrower and Artery, LLC (“Artery”) to
Paul Capital (the “Paul Capital Obligations”), with the effect that – except for
periodic interest payments in accordance with the terms of the Line of Credit
Agreement and the Note (provided no default with respect to the Paul Capital
Obligations has occurred) – there can be no payment of (or demand for the
payment of) any of the Lender Obligations so long as any of the Paul Capital
Obligations are outstanding.

 

  •   In accordance with the foregoing point, in the event of an exercise of the
Gliadel put right as provided in Section 12 of the Line of Credit Agreement, the
Put Price would be applied first to satisfy the Paul Capital Obligations, then
to the Lender Obligations, and then to Borrower. Without limitation of the
foregoing, no crediting of the Put Price may be made against any of the Lender
Obligations unless and until all of the Paul Capital Obligations have been
repaid in full.

 

  •   The Intercreditor Agreement shall contain customary receipt-in-trust/turn
over provisions for payments made in violation of the debt subordination terms.

 

  •   The Intercreditor Agreement shall contain customary bankruptcy protection
provisions in favor of Paul Capital (i.e., all distributions that might
otherwise be paid on the Lender Obligations are payable to Paul Capital until
the Paul Capital Obligations are paid in full; Paul Capital to be authorized to
make all claims, etc. for distributions in the bankruptcy proceedings).

 

  •   To the extent the Lender security interests encumber any property in which
Paul Capital has a security interest, the Lender security interest is
subordinate to Paul Capital.

 



--------------------------------------------------------------------------------

  •   Until such time as the Paul Capital Obligations have been paid in full,
there can be no action to enforce any of the Lender security interests.

 

  •   So long as any of the Paul Capital Obligations remain outstanding, without
the prior written consent of Paul Capital none of the Line of Credit Agreement,
the Note or the Security Agreement may be amended in a manner which could
reasonably be considered to be adverse to the interests of Paul Capital.

 

  •   Miscellaneous Matters:

 

  •   In the event of a sale of the product currently known and marketed as
Aggrastat® and related assets and a partial repayment of the Paul Capital
Obligations, the agreement between Borrower, Artery and Paul Capital relating to
such sale and repayment (which has not otherwise been negotiated) shall provide
that following the consummation of the proposed merger transaction between
Lender and Borrower, the remaining Paul Capital Obligations may be prepaid
without premium or penalty by Lender.

 

  •   Lender, Borrower and Paul Capital shall act reasonably and in good faith
to cause a definitive Intercreditor Agreement memorializing the above terms and
containing the consent of Paul Capital to the borrowing under the Line of Credit
Agreement (and (as applicable) the other matters contained herein) to be
executed as soon as is practicable, but in no event later than October 1, 2005.
Without limitation of the foregoing, (a) it shall be a condition to the consent
of Paul Capital to the incurrence of debt by Borrower pursuant to the terms of
the Line of Credit Agreement that such Intercreditor Agreement shall have been
executed and delivered by the parties thereto, and (b) MGI agrees that the
Intercreditor Agreement shall contain no terms which are less favorable than the
terms outlined in this Term Sheet.

 

  •   Capitalized terms used in this Term Sheet which are not defined herein
shall have the meanings assigned to them in the Line of Credit Agreement.

 